         Case 1:20-cr-00135-DLF Document 11 Filed 07/31/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                         :
UNITED STATES OF AMERICA                 : CRIMINAL NO. 20-CR-135 (DLF)
                                         :
                                 v.      :
                                         :
JASON CHARTER                            :
                                         :
                    Defendant.


                     NOTICE OF SUBSTITUTION OF COUNSEL

     The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, informs the Court that the above-captioned matter is now

assigned to Assistant United States Attorney James Nelson. James Nelson will substitute for

Assistant United States Attorney Gilead Light counsel for the United States. Assistant

United States Attorney James Nelson may be contacted either by phone on (202)

252-6986 or by e-mail at James.Nelson@usdoj.gov.


                                                Respectfully submitted,

                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney
                                                New York Bar No. 4444188

                                         By:      /s/ James Nelson
                                                James Nelson
                                                Assistant United States Attorney
                                                D.C. Bar- 1613700
                                                555 4th Street, N.W., Room 4112
                                                Washington, D.C. 20001
                                                202-252-6986
                                                James.Nelson@usdoj.gov
